Title: To Benjamin Franklin from Dumas, 8 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
La Haie 8e. Juin 1779
Il y a une erreur de précipitation dans ma derniere. Ce n’est pas aux Provinces, c’est à l’Assemblée d’Hollande que l. h. pes. ont envoyé le Meme. de Sir J. Y. Il a eu le sort mérité, c’est-àdire, de ne pas produire le mauvais effet qu’on en attendoit. Mr. le Gd. Pensione. lui-même a justifié le Gazettier, en produisant la sa feuille 44, où la Déclaration Russe se trouve rectifiée. L’Assemblée a acquiescé à cette justification, & a seulement chargé la ville de Leide, d’exhorter le Gazettier à prendre garde le plus qu’il pourra, de ne pas insérer des choses qui puissent offenser des Puissances étrangeres.
Le papier ci-joint vous donnera, Monsieur, une idée de ce qui se passe à l’Assemblée provinciale ici. Vous voyez que ce n’est plus Amsterdam (who sits down contented with the french Interdict) mais le reste de la Hollande, notamment Rotterdam & Dort, qui se trouvent dans la détresse, & aux prises avec la Cour & son parti.
Je reçois dans ce moment l’honorée vôtre du 4. Soyez sûr, Monsieur, que vous ne serez commis avec personne. Mr. De N—— même ne saura pas que vous m’avez écrit sur cette matiere. Je me contenterai de le précautionner de mon chef, plus décisivement que je n’ai osé le faire d’abord. Ce que vous m’apprenez confirme ce que j’ai tiré successivement de la bouche de Mrs. Stockton & Sears.
I have the most gratefull sense of your very obliging intentions respecting my person when at Paris. I shall be all obedience to your pleasure of disposing of it, after you will have heard from me the reason of my mentioning to have a little room at or in the nighbourhood of your good bosom friend.
Les fonds Anglois sont & restent bas. Notre Ami croit plus que jamais que l’Espagne va se déclarer; G—— F—— aussi.
Je suis avec grand respect, Monsieur Votre très-humble & très obéissant serviteur
D

Une ancienne connoissance Tory m’a dit il y a quelque temps: “On vous pardonnne vos connexions Am——; mais non celles avec certain hôtel & certaine ville.”
Passy à Son Exc. Mr. Franklin &c.


 
    Addressed: à Son Excellence / Monsieur Franklin, Esqr. / M. P. Des E. U. &c. &c / Passy./.
    
    

8e. Juin 1779
Hier Mr. G—— F—— me fit chercher, & me remit un papier écrit de sa main, contenant ce qui suit, pour servir de matiere à un entretien qu’il me pria d’avoir avec notre ami.

 

Notations: Dumas 8. Juin 1779. / Dumas 8 Juin 1779
